Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
	Applicant’s election of Group I in the reply filed on 11/25/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims 54, 59, & 60 (all method claims) are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected subject matter, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/25/2020.


Status of the Claims
The Applicant’s Amendments to the claims received on 05/26/2021 is acknowledged.  The text of those sections of Title 35 U.S. Code not included in the action can be found in the prior office action.  Rejections or objections not addressed in this office action with respect to the previous office action are hereby withdrawn.

Claim(s) 41-46, 49, 50, 53-72 are pending.  Applicants have added New Claims 61-72.  Claims 54, 59 and 60 are/remain withdrawn. 

Note: Applicants were under election of species practice (see Election Restriction requirement mailed 11/25/2020). All claims were property rejected though they contained non-elected subject matter. Applicant’s response have place non-elected subject matter (species) into new claims. Those Claims, 61, 62, and 65-68 are withdrawn under election of species practice. Claims 54, 59-62, and 65-68 are withdrawn in total.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

For the purpose of this invention, the level of ordinary skill in the art is deemed to be at least that level of skill demonstrated by the patents in the relevant art.  Joy Technologies Inc. V. Quigg, 14 USPQ2d 1432 (DC DC 1990).
One of ordinary skill in the art is held in accountable not only for specific teachings of references, but also for inferences which those skilled in the art may reasonably be expected to draw.  In re Hoeschele, 160 USPQ 809, 811 (CCPA 1969).
In addition, one of ordinary skill in the art is motivated by economics to depart from the prior art to reduce costs consistent with desired product properties.  In re Clinton, 188 USPQ 365, 367 (CCPA 1976);In re Thompson, 192 USPQ 275, 277 (CCPA 1976).

s 41-46, 49, 50, 53, 55-58, 63, 64, 69-72 (Claims drawn to products minus non-elected species and method claims) stand rejected under 35 U.S.C. 103 as being unpatentable over:
Koltun et al., 2010, “Preclinical Comparison of Intravenous Melphalan Pharmacokinetics Administered in Formulations Containing either (SEB)7m-/3-cyclodextrin or a Co-solvent Systems,” Biopharm. Drug Dispos., 31:450-454 and/or 
Ma (I) et al., 2000, “Comparative Effects of (SBE)7m-p-CD and HP-p-CD on the Stability of Two Anti-neoplastic Agents, Melphalan and Carmustine,” Journal of Pharmaceutical Sciences, 89(2):275-287 and/or 
Ma (II) et al., 1999, “New injectable melphalan formulations utilizing (SBE)7m-p-CD or HP-p-CD,” International Journal of Pharmaceutics, 189:227-234
in view of
Levensohn et al, US 2004/0097421 and 
Malin Wickstrom, Preclinical Studies of the Melphalan Prodrug J1 for Cancer Therapy, ACTA UNIVERSITATIS UPSALIENSIS UPPSALA (2007), Ramsey, et al, US 2004/0034099 and
Inghelbrecht, et al US 2014/0038996 and Baheti, et al, “Excipients used in lyophilization of small molecules,” J. Excipients and Food Chem. 1 (1) 2010, pages 41-54.

All references are from Applicant’s submitted IDS in previous office actions and in a newly submitted IDS.



Kolton and Ma (I) and (II) teach Melphalan, a non-prodrug form of Melphalan flufenamide hydrochloride (J1) in combination with SBE-beta-CD. Kolton teaches “Melphalan is an antineoplastic agent that exhibits marginal solubility (an intrinsic solubility of 3.11 mg/ml) [1] and rapid, pH dependent degradation in aqueous solution. The current commercial formulation of melphalan (Alkeran® for Injection; marketed by GSK) is supplied as a freeze-dried powder containing melphalan hydrochloride…,” see introduction. Kolton further teaches “The aim of this work was to evaluate the impact of sulfobutyl ether-beta-cyclodextrin ((SBE)7m-beta-CD; Captisol®) on the in vivo pharmacokinetics of melphalan in rats. Melphalan is a chemically unstable antineoplastic drug which in the current commercial formulation (Alkeran® for Injection) has some limitations with regard to solubility, stability and biocompatibility. Melphalan formulations containing (SBE)7m-beta-CD have previously been evaluated in vitro and shown to significantly reduce the rate of degradation and to simplify the reconstitution procedure for lyophilized melphalan. In this study, melphalan was administered intravenously in rats in formulations that either contain (SBE)7m-beta-CD or a co-solvent system (i.e. the commercial formulation). Pharmacokinetic parameters, including half-life, volume of distribution, clearance and extent of renal elimination of melphalan were essentially unchanged between the two formulations. These findings indicate that the pharmacokinetics of melphalan 

In the conclusion, Koltun states, ‘[t]he potential for modified cyclodextrins to form inclusion complexes with melphalan and therefore overcome issues of solubility and stability in drug formulation, as well as eliminate poorly tolerated solvents, has been described previously [1,2,8].” Note that the sentence concludes with references to the same teaching. Lastly, the Koltun states,  The use of (SBE)7m-/J-CD in the intravenous formulation of melphalan eliminates the use of poorly tolerated and potentially unsafe organic co-solvents, substantially increases the shelf-life and results in a more biocompatible dosage form of this important drug [1], The toxicological profile of (SBE)7 m-/(-CD has been evaluated in several species and in humans and it has been shown, unlike other cyclodextrin derivatives, to be essentially non-haemolytic and generally well tolerated [11].

Ma (I) and Ma (II) teach the benefits of combining melphalan with (SBE)7m-beta-CD, see abstract and conclusion of Ma (I). Though Ma (I) was a comparative study for stability, Ma (II) states, “[t]he objective of this work was to evaluate the potential of using (SBE)7m-beta-CD and HP-P-CD as enabling excipients to improve on the current melphalan injectable formulation. Melphalan is an anti-neoplastic agent formulated for parenteral use as a sterile, non-pyrogenic, freeze-dried powder. It is marketed by Glaxo-Wellcome as ALKERAN® for Injection (Alkeran). A major concern with melphalan therapy, other than its intrinsic cytotoxicity and freeze-drying excipient in a melphalan formulation, are presented. Results showed that, when the cyclodextrins were used as diluents, the use of organic co-solvents can be eliminated and the shelf-life of the reconstituted melphalan greatly enhanced. When the freeze-dried melphalan/(SBE)7m-beta-CD formulation was prepared, the formulation was found to be stable; and a simplified one-vial delivery system was achieved. In conclusion, the parenterally safe P-cyclodextrins derivatives can provide promising alternatives and improved formulations for melphalan injectable and perhaps similar problematic drugs,” copied from the abstract. The introduction of Ma (II) also elaborates on the instability of the reconstituted form from the lyophilized starting material, see introduction. Ma (II) then concludes, The employment of the cyclodextrin derivatives (SBE)7m-p-CD and EIP-p-CD as the alternative delivery vehicles for an injectable melphalan formulation was shown to be quite promising. When cyclodextrin solutions were used as initial diluents, the use of organic co-solvents was avoided, which should result in more biocompatible dosage forms. These formulations also greatly enhanced the shelf-life of the drug after reconstitution. After reconstitution and dilution with normal saline, shelf-lives of about 5 h were observed when using the (SBE)7m-beta-CD and EIP-p-CD, versus 1.7 h with the co-solvent diluent. In the so-called piggyback delivery method, the shelf-lives were extended to 17.4, 8.5 and 7.5 h with the (SBE)7m-p-CD, EIP-beta-CD, and co-solvent diluents, respectively. The 1:1 and kc values from an earlier study agreed reasonably well with the experimental results. This implies that knowing K1:1 and kc could assist in the rational design of formulations containing the cyclodextrins. A freeze-dried melphalan/ (SBE)7m-beta-CD formulation was successfully prepared and was found to be very stable over a period of 1 year. This formulation approach simplifies the two-vial delivery system to a one-vial system as well as having the other advantages noted in this work.”

Thus, the prior art, and the references pointed out that were cited therein to the same end, found in Kulton, Ma (I), and (II).

The difference between what is taught by the prior art and that instantly claimed is that while Kulton and Ma (I) and (II) teaches Melphalan, these three references do not teach Melphalan flufenamide, or J1.

Wickstrom teaches a “novel alkylating prodrug J1: diagnosis directed activity profile ex vivo and combination analyses in vitro,” see title. In the summary of the article, one finds, “The dipeptide J1 acts as a prodrug of melphalan with a significant increased potency in vitro resulting from activation by cellular aminopeptidases.” Wickstrom also states, “[t]he prodrug J1 expressed approximately 50- to 100-fold higher potency but similar activity profile as that of its metabolite, melphalan.” Wickstrom also states:

“This study was undertaken to characterize the diagnosis-directed activity profile of J1 and to evaluate potential synergistic drug combinations to support the design of further clinical evaluation of the prodrug,” and
“The prodrug J1 has advantage over Melphalan in that it provides more efficient intracellular delivery of Melphalan, depending on the activity of hydrolytic enzymes [10]. Thus it is anticipated that the activity profile of J1 and Melphalan in various tumor and normal cells is different, in part mediated through different levels of activating enzymes like aminopeptidases. The use of tumor cells from patients provide a model that is considerably more predictive than established cancer cell lines with respect to clinical efficacy [15],” and
“It has previously been shown that J1 is a prodrug of Melphalan relying on hydrolytic activation by aminopeptidases [10],” and the reference goes on to specifically name J1, Melphalan flufenamide as a prodrug of Melphalan.

Levensohn et al also discloses the instant Melpahlan and J1 species as exemplified in paragraph [124], where the species have the same anti-cancer activity. Levensohn et al also teaches HCL salts of the compound. 
 
Ramsey et al discloses Melphalan in combination with sucrose, in a dry form (tablet), see paragraph [0009].

Inghelbrecht et al teaches sucrose is a good cryoprotectant or lyoprotectant, as well as an isotonizing agent, see [0075] and [0152]. Melphalan is also taught as a drug to be used in the invention. 

Baheti, et al teaches sucrose, among others such as glucose and dextrose (same chemical entity), as a common excipient and bulking agent in lyophilized compositions, see page 46, both the Figure 5 and the sentence citing reference 21, and Table 2. Further, for powders for injection, Table 3 recites sucrose numerous times for intramuscular, intravenous, and subcutaneous injections once rehydrated. It is also taught in the flowchart on page 47 that these buking agents are to be used when the drug has low solubility. Mannitol and glycine, are the most commonly used bulking agents, followed by glucose, sucrose, lactose, trehalose and dextran (21), see page 46.

It would have been obvious to one of ordinary skill in the art to substitute J1 for Melphalan as taught by the references of Wickstrom and Levensohn, and in combination with the cyclodextrins claimed from the references of Koltun and Ma (I) and (II).  One would have been motivated to combine as J1 is a prodrug, and has superior properties over its metabolite, Melphalan, and also has superior stability and solubility conferred by the cyclodextrin. One would have had a reasonable expectation of success in using cyclodextrins claimed to increase solubility of an already insoluble compound, which is problematic in administration, as taught by Ma. Sucrose was added to the rejection as Applicants have already shown than sucrose was 
a polyethylene glycol; p-cyclodextrin; a-cyclodextrin; hydroxypropyl- pcyclodextrin; sulfobutylether-beta-cyclodextrin; lactose; benzyl alcohol; disodium succinate; propylene glycol; Cremophor EL; Dimethyl sulfoxide; D-mannitol; Trehalose; Sucrose and an amino acid is added to the melphalan flufenamide solution,” see page 4 of the specification, indicates the composition may contain other excipients inclusive of method of use and making, and not just the product. Further, a composition lyophilized with glucose and then reconstituted with an aqueous solvent, also read on a composition that was not lyophilized with glucose, but reconstituted with glucose. The final product is the same.  

The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination. In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983). In the instant case, J1 is a prodrug of Melphalan which has better stability and longer half-life in an aqueous environment. Further, one would be motivated to use J1 to begin with given the compound’s superior stability in water, and better handling and stability in reconstituting from a lyophilized composition prior to administration. Further, common laboratory knowledge of excipients to use that have a long track record of use, are found in the Baheti reference, and would be of judicious selection, if not something one would screen for the best excipient, or combination thereof.  

It would have been obvious to one skilled in the art at the time of invention to determine all operable and optimum components of the final product in the claimed in the claimed invention because these component are an art-recognized result-effective variable that is routinely determined and optimized in the medicinal and pharmaceutical arts. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Further, Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree “will not sustain a patent”); In re Williams, 36 F.2d 436, 438 (CCPA 1929) (“It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.”). In the instant case, not only are concentrations of the components of interest in the final composition, but contaminants that carry through the synthesis and purification process are also of importance, such as Claims 43-46, 48-50, 52, and 53.

The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the Graham.  The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

Note that the list of rationales provided is not intended to be an all-inclusive list, nor do they need to all be present to make a case for obviousness.  Other rationales to support a conclusion of obviousness may be relied upon by Office personnel based upon the findings of the prior art.

In the instant case, (A) above has been presented to demonstrate combining of prior art teachings to arrive at the instantly claimed invention. Further consideration shows that the combination for (A) also embraces (B), as well as (C), (D), (F) and (G). 

In conclusion, a reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the foregoing discussion, the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Applicant’s Arguments
Applicant’s arguments are found on page(s) 6-10 of the remarks filed 05/26/2021. 

Response to Applicants Arguments
	Applicant’s arguments have been carefully considered but are not deemed persuasive to overcome the rejection. On page 8, it is asserted that hindsight analysis is improper. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Regarding that there was no motivation to combine or modify the teaching is incorrect. With the references supplied, motivation to use compounds that are known to be used lyophilization the lyophilization process were identifies, applied, and explained. Looking to the instant specification [0212] in the PG Pub where Applicants cite the Markush from where Melphalan and J1 come from one also finds the following: 
[0212] Exemplary cytotoxic dipeptides that can be used as described herein are also disclosed in WO01/96367 and can have the formula V 
Looking to the WO01/96367 document one finds.
(27)    The solutions or suspensions could also comprise at least one of the following adjuvants: sterile diluents such as water for injection, saline, fixed oils, polyethylene glycols, glycerol, propylene glycol or other synthetic solvents, antioxidants such as ascorbic acid or sodium bisulfite, buffers such as acetates, citrates or phosphates, and agents for adjustment of the tonicity such as sodium chloride or dextrose. The parenteral preparation could be enclosed into ampoules, disposable syringes or multiple dosage vessels made of glass or plastic. 

(28)    For intravenous injection, the pharmaceutical composition of the invention may be administered by means of two vials, whereby vial I comprises the peptide as a hydrochloric salt, with and without a carrier or compound that increases solubility or effects the stability, and vial II comprises a mixture of propylenglycol/ethanol. The peptide will be dissolved immediately prior to the administration and mixed with 5% glucose or saline. The dose given might be in the range of 0.1 mg/kg 1 mg/kg given as a short infusion.

Applicants are claiming cyclodextrin species, and that was found in the Koltun and Ma references. 
	Next Applicants argue:
9 At the effective filing date of this application, PHOSITA would not have thought it possible to prepare a lyophilized preparation comprising melphalan flufenamide, or a pharmaceutically acceptable salt thereof. For this reason, the skilled person would not replace the melphalan or melphalan hydrochloride of Koltun, Ma (I) and Ma (II) with J1 from Wickstrom and Levensohn.

As explained in multiple expert declarations submitted in connection with related application no. 15/225,323, the physicochemical properties of a compound, rather than its mechanism of action, dictate how it is to be formulated.10 The physicochemical properties of J1 compounds and melphalan and its salts are immensely different, and formulating melphalan as a lyophilized preparation is irrelevant to formulation of a J1 compound as a lyophilized preparation.11

	Looking to the prior art, cyclodextrins were used on Melphalan because, as stated in the rejection, “Kolton further teaches “The aim of this work was to evaluate the impact of sulfobutyl ether-beta-cyclodextrin ((SBE)7m-beta-CD; Captisol®) on the in vivo pharmacokinetics of melphalan in rats. Melphalan is a chemically unstable antineoplastic drug which in the current commercial formulation (Alkeran® for Injection) has some limitations with regard to solubility, stability and biocompatibility. Melphalan formulations containing (SBE)7m-beta-CD have previously been evaluated in vitro and shown to significantly reduce the rate of degradation and to simplify the reconstitution procedure for lyophilized Melphalan.”  Kolton has already done the work for Applicants so they did not have to sit around and “ponder” the physicochemical properties in order to find a solution for the problems of instability and solubility. Nowhere in the specifications do Applicants speak of considering the physicochemical properties in a manner that demonstrated the use of exotic excipients when the physicochemical properties were insolubility and stability.  Off the shelf and known chemicals were used, and ALL the Applicants did was swap Melphalan for J1 as it was obvious 
The rejection is maintained. 
	

Response to Amendment
The three (3) declarations under 37 CFR 1.132 filed 05/26/2021 is insufficient to overcome the rejection of Claims 41-46, 49, 50, 53, 55-58, and 61-72 are based upon 35 USC § 103 as set forth in the last Office action because they are irrelevant to the instant claims. The instant claims are drawn to a different product combination, and the declarations were to a different Application (15/225,323) and product combination.

Conclusion
No claims are allowed. No ODPs are found over the current claims. 
Applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  Due to the procedure outlined in MPEP § 2163.06 for interpreting claims, it is noted that other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Prior art contained in the reference of record can be applied in the next office action.
	
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to THOMAS SWEENEY HEARD whose telephone number is (571) 

If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, James Henry Alstrum-Acevedo can be reached on (571) 272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Thomas S. Heard Ph.D.
Primary Examiner
Art Unit 1654

/THOMAS S HEARD/Primary Examiner, Art Unit 1654